Citation Nr: 0605469	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-14 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1. Entitlement to an increased rating for subtotal 
thyroidectomy with hypothyroidism, hoarseness and labile 
hypertension, currently evaluated as 30 percent disabling.

2. Entitlement to an evaluation in excess of 40 percent for a 
lumbar strain prior to April 19, 2005.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a lumbar strain on and after April 19, 2005. 

3. Entitlement to an increased rating for a thyroidectomy 
scar, currently evaluated as 30 percent disabling.

4. Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to June 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied an evaluation in excess of 
30 percent for residuals of a thyroidectomy, an evaluation in 
excess of 40 percent for a low back disability, an evaluation 
in excess of 10 percent for a thyroidectomy scar, and a TDIU.  
The Board remanded this case to the RO for further 
development in December 2003.  In a rating decision of 
October 2005, the RO increased the rating for the veteran's 
thyroidectomy scar to 30 percent disabling, effective April 
19, 2005.  The RO also decreased the evaluation for the 
veteran's low back disability to 10 percent, effective April 
19, 2005.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The veteran's representative has raised the issue of 
entitlement to an earlier effective date for a grant of a 30 
percent rating for the veteran's thyroidectomy scar.  This 
issue has not been developed and certified for appeal and is 
referred to the RO for all appropriate action.  

FINDINGS OF FACT

1.	Residuals of a subtotal thyroidectomy with 
hypothyroidism, secondary hoarseness and labile 
hypertension are not manifested by cardiovascular 
symptoms, sleepiness, cold intolerance, mental 
disturbance, or weight gain.  

2.	The veteran's lumbar strain is productive of a severe 
limitation of motion both prior to and subsequent to 
April 19, 2005.  

3.	The veteran has a tender, elevated, discolored, and 
abnormally textured scar on the upper chest and neck 
that measures .25 inches in width and 4.5 inches in 
length.  


CONCLUSIONS OF LAW

1.	The schedular criteria for an evaluation in excess of 30 
percent for residuals of a subtotal thyroidectomy with 
hypothyroidism, secondary hoarseness and labile 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7903 (2005).  

2.	The schedular criteria for a 40 percent evaluation, but 
no higher, for a lumbar strain have been met, on and 
after April 19, 2005. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5292 (2003).  

3.	The schedular criteria for an evaluation in excess of 40 
percent evaluation for a lumbar strain have not been 
met, prior to April 19, 2005. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (2003).  

4.	The schedular criteria for an evaluation in excess of 30 
percent for a subtotal thyroidectomy scar have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well-
grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In letters dated in May and September 2004, the VA informed 
the appellant of evidence needed to substantiate his current 
claims. These letters, together with information in the 
statement of the case and supplemental statements of the 
case, told him what the evidence needed to show to prevail on 
the merits of the issues. These letters informed him of what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain. The letters also essentially 
told him to send copies of any relevant evidence in his 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the VCAA notices were sent to the veteran after 
the initial rating action currently being appealed. However, 
more recently the Court has held that the lack of VCAA notice 
prior to initial adjudication of the claim is adequately 
remedied by providing such notice thereafter, as was done in 
this case.

The Board also notes that the record appears to be complete 
in regard to the issues that are the subject of the Board 
decision below. The veteran has received recent VA 
examinations regarding the issue decided below and these 
evaluations provided sufficient clinical data to properly 
adjudicate the current issues. Therefore, the Board will now 
adjudicate these issues based on the evidence currently of 
record.  


I.	Increased Rating for Scarring.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities.

Where there is a reasonable doubt as to the degree of 
disability, such doubts shall be resolved in favor of the 
claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2001)  

Diagnostic Code 7800 governs disability ratings for 
disfiguring scars on the head, face, or neck. Under 
Diagnostic Code 7800 disfiguring scar of the head, face, or 
neck warrants a noncompensable evaluation if the 
disfigurement is slight and a 10 percent evaluation if the 
disfigurement is moderate. A 30 percent evaluation 
contemplates severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent rating is assigned if the scarring is 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  

The rating criteria for the skin were revised and published 
on August 30, 2002. See 67 Fed. Reg. 49590-49599 (July 31, 
2002)(to be codified as amended at 38 C.F.R. §§ § 4.118 
Schedule of ratings-skin). Since this change in law occurred 
while your appeal was pending, the Board must apply the 
version of the law that is more favorable to your claim. 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran may be rated under the criteria revised as of 
August 30, 2002 for rating the skin, under Diagnostic Code 
7800 for disfigurement of the head, face, or neck. An 80 
percent evaluation is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.

Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted. Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement a 30 percent evaluation is 
warranted. One characteristic of disfigurement a 10 percent 
evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.). Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

On an April 2005 VA examination, the veteran was noted to 
have a scar on the lower neck and upper chest that measured 
.25 inches in width by 4.5 inches in length.  This scar was 
tender and elevated, but it was not ulcerated, inflamed, 
swollen, broken down, or keloidal.  The scar was not 
depressed, but it was adherent to the underlying tissue.  The 
scar was disfiguring, but did not involve tissue loss or 
limitation of function.  Areas of discoloration and abnormal 
texture were reported.  

The veteran has been assigned a 30 percent rating for his 
neck scarring and it is apparent that such a rating is the 
maximum warranted under either the old or new rating 
criteria.  The veteran's scarring does not involve his face 
or head so the criteria for a 50 percent rating for his 
scarring under the old criteria of Diagnostic Code 7800 are 
clearly not for application.  The criteria of Diagnostic Code 
7800 in effect since August 30, 2002, will also not support 
an evaluation in excess of 30 percent since the neck scarring 
does not involve visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features and the veteran's neck scar does not display at 
least four characteristics of disfigurement discussed above.  
Therefore, the veteran's status post neck scar is adequately 
reflected in the 30 percent rating currently in effect.  

II.	Increased Rating for thyroidectomy.  

The veteran's status post thyroid disability is rated under 
Diagnostic Code 7903, which is specific to the rating of 
hypothyroidism. Under this code, a 10 percent rating is 
warranted when hypothyroidism is productive of fatigability, 
or when continuous medication is required to treat the 
condition. A 30 percent rating under this code requires that 
the condition be manifested by fatigability, constipation and 
mental sluggishness. To warrant a 60 percent rating under 
this code, the disability must be productive of muscular 
weakness, mental disturbance and weight gain. Finally, a 100 
percent rating under this code is warranted when the 
condition is manifested by cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.

At the time of the veteran's most recent VA examination of 
his thyroid disability in August 2005, the veteran was noted 
to have mild hoarseness associated with his thyroid 
disability, which had been stable since the 1960s.  He was 
also noted to have muscular weakness and atrophy related to 
this disorder.  However, no psychiatric symptoms were 
reported and there were no symptoms noted that were 
associated with sleepiness or cold symptoms.  There was no 
objective evidence of mental disturbance or weight gain 
associated with the veteran's thyroid disability. The VA 
outpatient treatment records reflect that the veteran is on a 
continuous medication regimen to regulate his thyroid 
condition but the recent examination indicates the impact of 
the veteran's thyroid disability to be rather mild.  
Accordingly, the veteran's claim for an evaluation in excess 
of 30 percent for his thyroid disability is denied.  

III.	Increased Rating for Lumbar Strain.  

The veteran is currently in receipt of a 10 percent rating 
for lumbar strain under the provisions of 38 C.F.R. § 
4.71(a), Diagnostic Code 5295 (2002). That diagnostic code 
provides a 20 percent evaluation for lumbosacral strain 
manifested by a loss of lateral spinal motion in a standing 
position and muscle spasm. That diagnostic code provides a 
maximum 40 percent rating for severe symptoms of lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility or forced motion.  

The veteran's service connected lumbar spine disability may 
also be evaluated on the basis of limitation of motion of the 
lumbar spine under the provisions of 38 C.F.R. § 4.71 (a) 
Diagnostic Code 5292.  Prior to September 26, 2003, under the 
criteria of Diagnostic Code 5292 slight limitation of motion 
in the lumbar spine warrants a 10 percent evaluation. 
Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating and a 40 percent rating is warranted for 
severe limitation of motion of the lumbar spine.

The Board observes that the words "slight", "moderate," and 
"severe" are not defined in the VA Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just". See 38 C.F.R. § 4.6 (2003). It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating. See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2003).

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine. The amendment is 
effective September 26, 2003.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies. See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit; see also 
VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result." Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation." DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997). Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions. Wanner v, Principi, 17 Vet. App. 4, 9 (2003).

A liberalizing law will generally be held to have no 
retroactive effects. VAOPGCPREC 7-2003. Thus, if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

Effective on September 26, 2003 the General Rating Formula 
for Diseases and Injuries of the Spine came into effect.

The formula is as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease. Under the revised criteria a 100 percent 
scheduler evaluation is assigned if there is unfavorable 
ankylosis of the entire spine. A 50 percent rating is 
assigned if there is unfavorable ankylosis of the entire 
thoracolumbar spine. A 40 percent rating is assigned if there 
is unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
pine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 68 Fed. Reg. 51,456-7 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243).

The Board also notes that the veteran's service connected 
lumbosacral strain has been found to be unrelated to the 
intervertebral disc disease that has also been found to 
affect his lumbar spine.  Therefore, neither the old nor new 
criteria for the evaluation of this disability are for 
application in this case. It is also apparent that the old 
criteria for evaluating limitation of motion under the lumbar 
spine are more advantageous to the veteran in this instance 
since these criteria are applicable to the entire period of 
time encompassed by this appeal and because the criteria for 
an increased rating under this Diagnostic Code are less 
stringent than those of the later criteria that became 
effective in 2003.  

The veteran was afforded a VA orthopedic examination in July 
1998 and it was noted that the complained of pain across the 
low back with radiation into the anterior aspect of his right 
knee, occasionally down into the right calf. The veteran did 
not complain of fatigability or lack of endurance and 
described his occasional flare-ups as intermittent sharp 
pains. He said that he did not have a greater functional 
impairment. The veteran continued to use a lumbosacral 
corset. Physical examination revealed flexion to 30 degrees, 
extension to 10 degrees, and bending to the left and right to 
20 degrees. The veteran reported pain on motion, but it did 
not seem to change with any motion. The examiner reported 
that pain and weakness did not seem to cause any additional 
loss of motion and there was no evidence of spasm.  
Tenderness throughout the paralumbar musculature of the low 
back was reported but there were no postural abnormalities 
and the musculature of his back appeared normal. The motor 
and sensory examinations showed no neurological abnormality.  

On a 2000 private examination, the veteran was noted to have 
pain, weakness, and muscle spasm in the lumbar spine on range 
of motion.  There was severe restriction of lumbar spine 
motion with only 10 degrees of lumbar flexion and 5 degrees 
of lumbar extension.  Left and right lateral motion and left 
and right rotation were all 5 degrees.  X-rays showed lower 
lumbar spondylosis L3 through S1, with associated disc 
disease predominating at L5-S1.

The above evidence indicates that the veteran had severe 
limitation of motion in the lumbar spine prior to April 19, 
2005.  Such symptomatology clearly warranted the 40 percent 
rating assigned on and before that date, whether under 
Diagnostic Code 5295 or 5292 of the old criteria or under 
Diagnostic Codes 5235-5243 of the new criteria.  However, 40 
percent is the maximum possible rating under the criteria of 
any of these codes in the absence of unfavorable ankylosis, 
which has not been shown.  While both the new and old rating 
criteria for intervertebral disc disease provide for 
evaluations in excess of 40 percent, it is clear from the 
record that the veteran's intervertebral disc disease is not 
service connected.  Therefore, the rating criteria for 
intervertebral disc disease are not relevant to this case.  
In view of the above, an evaluation in excess of 40 percent 
for the veteran's lumbosacral strain is not warranted, prior 
to April 19, 2005.   

The record shows that in recent years the appellant 
complained of constant lumbar pain, and an April 2005 VA 
physical examination showed that his range of lumbar motion 
has been reduced to 20 degrees of flexion on repetitive 
motion, as the result of low back pain, fatigue, weakness, 
and lack of endurance.  This represents a severe degree of 
limitation of motion in the lumbar spine, which also warrants 
the maximum 40 percent rating assignable under Diagnostic 
Code 5292.  While it is true that the veteran's disc disease 
of the lumbar spine is doubtlessly responsible for a 
considerable degree of his low back pain, it is, as a 
practical matter, impossible to distinguish between low back 
pain due to the veteran's service connected low back 
disability from that resulting from other back pathology that 
is not service related.  Accordingly, the veteran's service 
connected low back disability warrants a 40 percent rating 
based on Diagnostic Code 5292, on and after April 19, 2005.  




                                                        ORDER 

A rating in excess of 30 percent for residuals of a subtotal 
thyroidectomy with hypothyroidism, secondary hoarseness and 
labile hypertension is denied.

A 40 percent evaluation for a lumbar strain on and after 
April 19, 2005, is granted subject to the laws and 
regulations governing the award of monetary benefits.  

An evaluation in excess of 40 percent for a lumbar strain 
prior to April 19, 2005 is denied. 

An evaluation in excess of 30 percent for for a thyroidectomy 
scar is denied.  


                                                          
REMAND

Given the grant of a 40 percent current rating for a low back 
disability in the above decision, the agency of original 
jurisdiction must reconsider the veteran's claim of 
entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

The RO should again adjudicate the issue 
of entitlement to TDIU in view of the 
grant of a current rating of 40 percent 
for the veteran's low back disability.  If 
the benefit sought is denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.  The case should then be 
returned to this Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_____________________________________________
WARREN W. RICE, JR.  
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


